Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-103 are rejected under 35 U.S.C. 103 as being unpatentable over Slichter, et al., US 2015/0253427 A1, in view of Crinklaw, et al., US 2017/0325443 A1.
As per Claim 49, Slichter teaches an agricultural vehicle monitoring system (¶ 24; edge sensing system 110 of Figure 1) comprising: 
one or more noncontact sensors configured for coupling with an agricultural vehicle (¶¶ 25-26; distance sensors 112 of Figure 1), the one or more noncontact sensors are configured to sense multiple objects along a scan line (¶ 26), the one or more noncontact sensors each include: 
a scan line generator configured to generate the scan line (¶ 29), wherein the scan line generator is oriented to generate the scan line transverse to one or more crop rows (¶ 31); and a scan line receiver configured to receive a reflection of the scan line (¶¶ 29, 65). 

a comparative vehicle monitor in communication with the one or more noncontact sensors (¶ 58; mobile control center 360 of Figure 3), the comparative vehicle monitor configured to: provide a specified row width (¶ 77; based on “area size”); and 
determine a vehicle position of the agricultural vehicle relative to the one or more crop rows according to the specified row width (¶¶ 42-43), a mounting angle of the one or more noncontact sensors (¶ 43), and a length of a scan line segment of the scan line between the scan line generator and one or more of the crop rows (¶ 77).  
it would have been obvious to a person of skill in the art, at the time of the invention. to combine the scan line generator of Slichter with the comparative vehicle monitor of Crinklaw, in order to reduce the overlap between paths that multiple autonomous vehicles travel.
As per Claim 50, Slichter teaches that the vehicle position comprises at least one of a vehicle angle or a vehicle location relative to the one or more crop rows (¶¶ 26, 45).
As per Claim 51, Slichter teaches: the scan line generator includes a forward oriented scan line generator and a rearward oriented scan line generator, and the comparative vehicle monitor is further configured to determine the vehicle angle of the agricultural vehicle according to a length of a scan line segment of a first scan line that extends from the forward oriented scan line generator (¶ 59) to the one or more crop rows and a length of a line segment of a second scan line that extends from the rearward oriented scan line generator to the one or more crop rows (¶ 57), wherein the length of the scan line 
As per Claim 52, Slichter teaches that the scan line generator is oriented to generate the scan line perpendicularly relative to at least one stalk of an agricultural crop (¶ 37; as scan lines 306 of Figure 3 indicate).
As per Claim 53, Slichter teaches that the scan line generator is oriented to generate the scan line parallel to the ground (¶ 37; as scan lines 306 of Figure 3 indicate).
As per Claim 54, Slichter teaches that the scan line generator is oriented to generate the scan line in a direction preceding the agricultural vehicle (¶ 37; as scan lines 306 of Figure 3 indicate).
As per Claim 55, Slichter teaches that the scan line generator is oriented to generate the scan line in a direction aft of the agricultural vehicle (¶ 57; as scan lines are directed rearward).
As per Claim 56, Slichter teaches that the comparative vehicle monitor includes a steering interface configured to couple with one or more of an output device or an automated steering system (¶¶ 42, 53).
As per Claim 57, Slichter does not expressly teach: that the agricultural vehicle has one or more wheel assemblies coupled with a vehicle chassis; and the one or more noncontact sensors coupled with the one or more wheel assemblies.  Crinklaw teaches: 
that the agricultural vehicle has one or more wheel assemblies coupled with a vehicle chassis (¶ 45); and 
that the one or more noncontact sensors coupled with the one or more wheel assemblies (¶ 54; speed sensors 322 and 324 of Figure 3).  
See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 59, Slichter teaches that the rear ground engaging element is a rear wheel assembly (¶¶ 4, 27-28; as pictured in Figure 1).
As per Claim 60, Slichter does not expressly teach the comparative vehicle monitor in communication with the at least one noncontact sensor, the comparative vehicle monitor configured to: determine a vehicle angle or a vehicle location of the agricultural vehicle relative to the one or more crop rows according to the specified row width and a mounting angle of the at least one noncontact sensor relative to the rear ground engagement element.  Crinklaw teaches the comparative vehicle monitor in communication with the at least one noncontact sensor (¶¶ 57-58), the comparative vehicle monitor configured to: determine a vehicle angle or a vehicle location of the agricultural vehicle relative to the one or more crop rows according to the specified row width (¶ 53) and a mounting angle of the at least one noncontact sensor relative to the rear ground engagement element (¶ 43; linear positioning measuring sensor 213 of Figure 2).  See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 61, Slichter does not expressly teach that the agricultural vehicle includes first and second wheels, and wherein: the one or more noncontact sensors include at least first and second noncontact sensors: the first noncontact sensor is configured for coupling proximate the first wheel and the scan line generator of the first noncontact sensor is directed toward the second wheel; and the second noncontact sensor is configured for coupling proximate the second wheel and the scan line generator of the second noncontact sensor is directed toward the first wheel.  Crinklaw teaches: 
that the agricultural vehicle includes first and second wheels (¶ 45; wheels 202a-d of Figure 2), and that: 
the one or more noncontact sensors include at least first and second noncontact sensors (¶ 62): 
the first noncontact sensor is configured for coupling proximate the first wheel and the scan line generator of the first noncontact sensor is directed toward the second wheel (¶¶ 53-54); and 
that the second noncontact sensor is configured for coupling proximate the second wheel and the scan line generator of the second noncontact sensor is directed toward the first wheel (¶¶ 53-54).  
See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 62, Slichter does not expressly teach that the first and second wheels are coupled to a rear portion of a vehicle chassis of the agricultural vehicle relative to third and fourth wheels coupled to a front position of the vehicle chassis of the agricultural vehicle.  Crinklaw teaches that the first and second wheels are coupled to a rear portion of a vehicle chassis of the agricultural vehicle relative to third and fourth wheels coupled to a front position of the vehicle chassis of the agricultural vehicle (¶ 45; as wheels 202a-d are pictured in Figure 2).  See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 63, Slichter teaches that the comparative vehicle monitor is further configured to select the scan line for the second noncontact sensor if a vehicle location determined with the first noncontact sensor is proximate to the specified row width (¶¶ 60, 63).
As per Claim 64, Slichter teaches that the comparative vehicle monitor is further configured to select the scan line for the second noncontact sensor if a vehicle location determined with the first noncontact sensor is proximate to the specified row width including the specified row width (¶¶ 58, 60, 63) and a sensor deadband for the first noncontact sensor (¶¶ 62-63).

select the scan line for both the second noncontact sensor and the first noncontact sensor (¶ 38); and 
determine a vehicle angle of the agricultural vehicle according to a confidence value for the first noncontact sensor and a confidence value for the second noncontact sensor (¶¶ 53, 59; as steering would instruct).
As per Claim 66, Slichter teaches that the agricultural vehicle includes a vehicle chassis (¶ 23; body 102 of Figure 1), and that the one or more noncontact sensors are configured to couple proximate the vehicle chassis (¶ 28).
As per Claim 67, Slichter teaches that the vehicle chassis includes one or more of a vehicle frame or an agricultural implement (¶ 63; implement 602 of Figure 6A).
As per Claim 68, Slichter teaches that the comparative vehicle monitor is further configured to identify the one or more crop rows from the scan line (¶¶ 60, 63, 72).
As per Claim 69, Slichter teaches that the comparative vehicle monitor is configured to identify the one or more crop rows from the scan line with a row threshold (¶¶ 63, 72, 76).
As per Claim 70, Slichter teaches that the comparative vehicle monitor is further configured to filter noise artifacts from the identified one or more crop rows (¶ 38) based on an identification of the first crop row and the specified row width (¶¶ 63, 72).
As per Claim 71, Slichter teaches that the comparative vehicle monitor is further configured to filter noise artifacts from the identified one or more crop rows (¶ 38) based on an identification of at least the first crop row (¶¶ 60, 63).
As per Claim 72, Slichter teaches that the determined vehicle location corresponds to a distance of the one or more sensors from the first crop row (¶¶ 35-36).

As per Claim 74, Slichter teaches that the one or more noncontact sensors include one or more of a radar sensor, LIDAR sensor, or ultrasound sensor (¶ 29).
As per Claim 75, Slichter teaches the agricultural vehicle (¶¶ 25-26; harvester 100 of Figure 1).
As per Claim 76, Slichter teaches an agricultural vehicle monitoring system (¶¶ 25-26) comprising: 
one or more noncontact sensors configured for coupling with an agricultural vehicle (¶¶ 25-26; distance sensors 112 of Figure 1), the one or more noncontact sensors are configured to sense multiple objects along a scan line (¶ 26), the one or more noncontact sensors each include: 
a scan line generator configured to generate the scan line (¶ 29); and 
a scan line receiver configured to receive a reflection of the scan line (¶¶ 29, 65); wherein the scan line generator is oriented to generate the scan line orthogonally relative to a plurality of crop rows including at least first and second crop rows (¶ 31). 
Schlkichter does not expressly teach a comparative vehicle monitor in communication with the one or more noncontact sensors, the comparative vehicle monitor includes: a row input module configured to provide a specified row width; an identification module configured to identify the plurality of crop rows from the scan line and determine one or more lengths of scan line segments between identified crop rows; and a vehicle position module configured to determine a vehicle position including one or more of a vehicle angle or a vehicle location according to the specified row width and the one or more determined lengths of scan line segments between identified crop rows.  Crinklaw teaches a comparative vehicle monitor in communication with the one or more noncontact sensors (¶ 58; mobile control center 360 of Figure 3), the comparative vehicle monitor includes: 
a row input module configured to provide a specified row width (¶¶ 42-43); 
an identification module configured to identify the plurality of crop rows from the scan line (¶ 38) and determine one or more lengths of scan line segments between identified crop rows (¶¶ 42-43); and 
a vehicle position module configured to determine a vehicle position including one or more of a vehicle angle or a vehicle location according to the specified row width (¶¶ 42-43) and the one or more determined lengths of scan line segments between identified crop rows (¶ 77).  
See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 77, Slichter teaches that the vehicle position module includes: 
a vehicle heading module configured to determine the vehicle angle (¶ 44); and 
a vehicle location module configured to determine the vehicle location relative to one or more crop rows (¶ 34).
As per Claim 78, Slichter teaches that the comparative vehicle monitor includes a comparator configured to determine a position difference between the determined vehicle position and a target vehicle position (¶ 5, 34; as compared with “a desired path”).
As per Claim 79, Slichter teaches that the comparative vehicle monitor includes a steering interface configured for coupling with one or more of an output device or an automated steering system, and the comparator is in communication with the steering interface (¶¶ 26, 34-37).
As per Claim 80, Slichter does not expressly teach that the agricultural vehicle includes first and second wheels, wherein the one or more noncontact sensors include at least first and second noncontact sensors, the first noncontact sensor is configured for coupling proximate a first wheel of the agricultural vehicle and the scan line generator of the first noncontact sensor is directed toward a second wheel of the agricultural vehicle; and the second noncontact sensor is configured for coupling 
As per Claim 81, Slichter does not expressly teach that the first noncontact sensor and the second noncontact sensor are configured for coupling proximate to a rear portion of a vehicle chassis of the agricultural vehicle.  Crinklaw teaches that the first noncontact sensor and the second noncontact sensor are configured for coupling proximate to a rear portion of a vehicle chassis of the agricultural vehicle vehicle (¶ 45; as wheels 202a-d are pictured in Figure 2).  See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 82, Slichter does not expressly teach that the comparative vehicle monitor includes a sensor selection module, and the sensor selection module is configured to select the scan line for the second noncontact sensor if the vehicle location determined with the first noncontact sensor is proximate to the specified row width.  Crinklaw teaches that the comparative vehicle monitor includes a sensor selection module (¶ 72), and that the sensor selection module is configured to select the scan line for the second noncontact sensor if the vehicle location determined with the first noncontact sensor is proximate to the specified row width (¶¶ 79, 84).  See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 84, Slichter teaches that the scan line generator is oriented to generate the scan line perpendicularly relative to stalks of an agricultural crop (¶ 37; as scan lines 306 of Figure 3 indicate).
As per Claim 85, Slichter teaches that the scan line generator is oriented to generate the scan line parallel to the ground (¶ 37; as scan lines 306 of Figure 3 indicate).
As per Claim 86, Slichter teaches that the scan line generator is oriented to generate the scan line in a direction preceding the agricultural vehicle (¶ 37; as scan lines 306 of Figure 3 indicate).
As per Claim 87, Slichter teaches that the scan line generator is oriented to generate the scan line in a direction following the agricultural vehicle (¶ 57; as scan lines are directed rearward).
As per Claim 88, Slichter teaches that the identification module is configured to identify the plurality of crop rows from the scan line with a row threshold (¶¶ 63, 72, 76).
As per Claim 89, Slichter teaches that the comparative vehicle monitor includes a filter configured to filter noise artifacts from the identified plurality of crop rows (¶ 38) based on an identification of a first crop row and the specified row width (¶¶ 63, 72).

As per Claim 91, Slichter teaches that the determined vehicle position corresponds to a distance of the one or more noncontact sensors from a first crop row (¶¶ 35-36).
As per Claim 92, Slichter teaches that the determined vehicle position corresponds to a distance from the first row to an opposed vehicle feature (¶¶ 31-32) detected along the scan line (¶¶ 29, 36).
As per Claim 93, Slichter teaches a method for monitoring an agricultural vehicle using a noncontact sensor (¶¶ 25-26; distance sensors 1112 of Figure 1), the method comprising: 
generating, using the noncontact sensor, a scan line orthogonally relative to two or more crop rows (¶¶ 29, 31); 
receiving a reflection of the scan line from a first crop row of the two or more crop rows (¶¶ 29, 65). 
Slichter does not expressly teach: obtaining a crop row width; identifying one or more crop rows based on one or more lengths of scan line segments from the reflection of the scan line; and determining a vehicle position of the agricultural vehicle according to the crop row width and the one or more determined lengths of scan line segments.  Crinklaw teaches: 
obtaining a crop row width (¶ 95); 
identifying one or more crop rows based on one or more lengths of scan line segments from the reflection of the scan line (¶¶ 55, 61); and 
determining a vehicle position of the agricultural vehicle according to the crop row width (¶¶ 42-43) and the one or more determined lengths of scan line segments (¶ 77).  
See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 95, Slichter does not expressly teach determining the vehicle angle by determining a wheel angle of a wheel of the agricultural vehicle according to the vehicle location and a mounting angle of the noncontact sensor.  Crinklaw teaches determining the vehicle angle by determining a wheel angle of a wheel of the agricultural vehicle according to the vehicle location and a mounting angle of the noncontact sensor (¶¶ 42-43, 53).  See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 96, Slichter does not expressly teach determining the vehicle location according to a mounting angle of the noncontact sensor and a length of a scan line segment from the noncontact sensor to a first crop row of the one or more crop rows.  Crinklaw teaches determining the vehicle location according to a mounting angle of the noncontact sensor (¶ 43) and a length of a scan line segment from the noncontact sensor to a first crop row of the one or more crop rows (¶ 77).  See Claim 49 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 97, Slichter teaches that the noncontact sensor comprises a forward directed noncontact sensor and an aft directed noncontact sensor (¶ 37; distance sensors 112 of Figure 3), and that the method further comprises determining the vehicle angle or the vehicle location according to: a length of a first scan line segment from the forward directed noncontact sensor to a first crop row of the one or more crop rows (¶ 57); and a length of a second scan line segment from the aft directed noncontact sensor to the first crop row (¶¶ 55, 57).
As per Claim 98, Slichter does not expressly teach coupling the noncontact sensor proximate to a rear wheel assembly of the agricultural vehicle and determining the vehicle angle or vehicle position based on an angle or a position of the rear wheel assembly relative to the first crop row.  Crinklaw 
As per Claim 99, Slichter teaches determining the vehicle position according to: 
a length of a scan line segment from the noncontact sensor to a first crop row of the one or crop rows (¶ 59); and 
a length of a scan line segment from the noncontact sensor to a second crop row of the one or crop rows (¶ 57).
As per Claim 100, Slichter does not expressly teach: that the noncontact sensor comprises a first noncontact sensor coupled proximate to a first wheel of the agricultural vehicle and a second noncontact sensor coupled proximate to a second wheel of the agricultural vehicle; and determining the vehicle position of the agricultural vehicle comprises determining a vehicle offset from a specified location between the first noncontact sensor and the second noncontact sensor.  Crinklaw teaches: 
that the noncontact sensor comprises a first noncontact sensor coupled proximate to a first wheel of the agricultural vehicle and a second noncontact sensor coupled proximate to a second wheel of the agricultural vehicle (¶ 54; speed sensors 322 and 324 of Figure 3); and 
that determining the vehicle position of the agricultural vehicle comprises determining a vehicle offset from a specified location between the first noncontact sensor and the second noncontact sensor (¶ 55).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 101, Slichter teaches identifying the two or more crop rows from the reflected scan line using a row threshold (¶¶ 63, 72, 76).

As per Claim 103, Slichter teaches that each of the one or more lengths of scan line segments corresponds to a distance between two crop rows of the two or more crop rows or a distance between the noncontact sensor and a crop row of the two or more crop rows (¶ 55, 81, 95).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 49-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/131,224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also claims an agricultural vehicle monitoring system that uses noncontact sensors to generate scan lines and determine the locations and dimensions of crop rows across a farm field over which the agricultural vehicle runs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661